DETAILED ACTION
	This application has been examined. Claims 1-4,7-9,11,13-15,17,19-20 are pending. Claims 5-6,10,12,16,18 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Bovis disclosed (re. Claim 1) causing the computing device to bypass rendering the notification via the first modality of the computing device (Bovis-Paragraph 17, if a text message was received, the mobile device may transmit a response via text message. Alternatively, the message may be sent by a different medium. For example, if a phone call was received, the mobile device may transmit the away message via text message or email) when the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications (Bovis-Paragraph 11, inactive mode may be activated by the mobile device detecting a particular location using GPS, such as a gym or school )
Bovis disclosed (re. Claim 1) wherein the second modality of the computing device differs from the first modality of the computing device. (Bovis-Paragraph 17, if a text message was received, the mobile device may transmit a response via text message. Alternatively, the message may be sent by a different medium. For example, if a phone call was received, the mobile device may transmit the away message via text message or email)

 
 
Priority
	This application claims benefits of priority from US Application 15/818323 filed November 20, 2017. 

	The effective date of the claims described in this application is November 20, 2017.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1,3,7-9,14-15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovis (USPGPUB 2017/0272568) further in view of Breaux (USPGPUB 2019/0182749) further in view of Frederick (USPGPUB 2014/0173002) further in view of Patel (USPGPUB 2015/0095127) further in view of Thomas (US Patent 10652191)
In regard to Claim 1
Bovis Paragraph 11 disclosed placing the mobile device in inactive mode; detecting one or more incoming communications; suppressing notification of the user of the one or more incoming communications; transmitting an away message to one or more senders of the one or more communications; and notifying the user of missed communications upon completion of the inactive mode.
Bovis disclosed (re. Claim 1) a method implemented by one or more processors, the method comprising:  
determining that a computing device is operating to suppress rendering of certain notifications for a first user while the first user is driving a vehicle of the first user (Bovis-Paragraph 11, placing the mobile device in inactive mode ) according to contextual data that characterizes a location of the computing device;(Bovis-Paragraph 11, inactive mode may be activated by the mobile device detecting a particular location using GPS, such as a gym or school )
receiving, while the computing device is operating to suppress rendering of certain notifications, an indication that a second user has initialized sending of a message to the first user via a first modality of the computing device; (Bovis-Paragraph 11, suppressing notification of the user of the one or more incoming communications; transmitting an away message to one or more senders of the one or more communications; and notifying the user of missed communications upon completion of the inactive mode ) 
determining based on location data generated by the computing device whether the first user is driving the vehicle (Bovis-Paragraph 11, inactive mode may be activated by the mobile device detecting a particular location using GPS, such as a gym or school ) and 
determining based on location data generated by the computing device whether the first user is not driving the vehicle (Bovis-Paragraph 19, where the mobile device was placed in inactive mode by the driving directions functionality, the mobile device may leave inactive mode by arriving at a destination )


While Bovis substantially disclosed the claimed invention Bovis does not disclose (re. Claim 1) determining, during or before receiving the indication that the second user has initialized sending of the message to the first user via a first modality of the computing device, whether the first user is driving the vehicle; 
when the first user is not driving the vehicle: causing, based on determining that the first user is not driving the vehicle, a notification to be rendered via the first modality of the computing device, wherein the notification indicates that the computing device has received the message from the second user; and 
when the first user is driving the vehicle: determining, by accessing one or more settings of the computing device, whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications, and causing the computing device to render, or bypass rendering, the notification via the modality of the computing device according to whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications. 	 While Bovis substantially disclosed the claimed invention Bovis does not disclose (re. Claim 1,8,15) causing a subset of content of the message or a rewrite of content of the message to be rendered via a second modality of the computing device wherein the second modality of the computing device differs from the first modality of the computing device.
While Bovis substantially disclosed the claimed invention Bovis does not disclose (re. Claim 1,8,15) wherein the subset of natural language content of the message includes less than all portions of the message, and wherein the portions of the message include two or more of: a sender of the message, a title of the message, a body of the message, or a subject of the message.

Breaux Paragraph 42 disclosed monitoring for mobile device usage and provides contextual management of other resources in the environment (e.g., in automating lockdown of specific areas, shutdown of devices, etc.). A VPN (e.g. of an organization) may be used to define the context domain 112 and set given policies for enabling or restricting usage of a given mobile device 102. Using a VPN, an organization may allow or restrict access to certain functions of a mobile device 102 while a corresponding employee is on a job site, in a company vehicle, performing work-related tasks, and the like.
Breaux disclosed (re. Claim 1)   determining, whether the computing device has departed from the location; (Breaux-Paragraph 78, context event trigger includes entering or exiting a context domain 112 ,Paragraph 82, exit trigger may be any event that causes the control application 104 to cease enforcement of the determined policies. For example, an exit trigger can be the mobile device 102 leaving a context domain 112 (e.g., the mobile device 102 is no longer in range of a given networked beacon 110).) 

Bovis and Breaux are analogous art because they present concepts and practices regarding suppression of notifications.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Breaux into Bovis.  The motivation for the said combination would have been to enable control application 104 to ensure that the user acknowledges the policies prior to any usage of the mobile device 102.(Breaux-Paragraph 81)


Bovis-Breaux disclosed (re. Claim 1) when the computing device is determined to have departed from the location: (Breaux- Paragraph 82, exit trigger may be any event that causes the control application 104 to cease enforcement of the determined policies. For example, an exit trigger can be the mobile device 102 leaving a context domain 112 (e.g., the mobile device 102 is no longer in range of a given networked beacon 110).) 
 causing, based on determining that the computing device has departed from the location  a notification to be rendered  (Bovis-Paragraph 20, Upon completion of the inactive mode, the mobile device notifies user of missed communications )    via a modality of the computing device, (Bovis-Paragraph 16, normal user notification actions, such as ringing, vibration, and screen activation) wherein the notification indicates that the computing device has received the message from the second user; (Bovis-Paragraph 20, Upon completion of the inactive mode, the mobile device notifies user of missed communications )  and 
when the computing device is determined to not have departed from the location: (Breaux-Paragraph 82, If no exit trigger is detected, then the method 1000 returns to block 1012, in which the mobile device 102 continues enforcing the policies. Otherwise, in block 1016, the mobile device 102 disables enforcement of the one or more policies on the mobile device 102. )  
determining, by accessing one or more settings of the computing device, whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications, (Bovis-Paragraph 87, an inactive mode may be triggered on a per-communication or per-sender basis by one or more triggers 705  )   and causing the computing device to render, or bypass rendering, the notification via the modality of the computing device according to whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications. (Bovis-Paragraph 11, suppressing notification of the user of the one or more incoming communications; transmitting an away message to one or more senders of the one or more communications; and notifying the user of missed communications upon completion of the inactive mode )

While Bovis-Breaux substantially disclosed the claimed invention Bovis-Breaux does not disclose (re. Claim 1,8,15) causing a subset of content of the message or a rewrite of content of the message to be rendered via the modality of the computing device. While Bovis-Breaux substantially disclosed the claimed invention Bovis-Breaux does not disclose (re. Claim 1,8,15) causing a subset of natural language content of the message or a rewrite of the natural language content of the message to be rendered via the modality of the computing device.
While Bovis-Breaux substantially disclosed the claimed invention Bovis-Breaux does not disclose (re. Claim 1,8,15) wherein the subset of natural language content of the message includes less than all portions of the message, and wherein the portions of the message include two or more of: a sender of the message, a title of the message, a body of the message, or a subject of the message.

 Frederick disclosed (re. Claim 1,8,15) causing  language content of the message (Frederick-Paragraph 57, event 115 may be stored according to a default language of social networking service 110 and translated into a language appropriate to subscriber 120 during the construction of notification 155, Paragraph 57, event 115 of a particular type may have a number of text templates)  or a rewrite of the language content of the message to be rendered via the modality of the computing device (Frederick-Paragraph 57, translation from event 115 to notification 155 by the notification component 160 may comprise a translation into a local language or preferred language of subscriber 120.)
Bovis,Breaux and Frederick are analogous art because they present concepts and practices regarding suppression of notifications.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Frederick into Bovis-Breaux.  The motivation for the said combination would have been to enable multiple delivery channels for contacting a subscriber and implement a service to select a subset of the delivery channels to use to send the notification. This selection may be based on both global factors--factors which apply to all subscribers to the service--and subscriber-specific factors. Similarly, the determinations may depend on factors common to all events and may depend on factors specific to a type of event.(Frederick-Paragraph 33) 	While Bovis-Breaux-Frederick substantially disclosed the claimed invention Bovis-Breaux-Frederick does not disclose (re. Claim 1,8,15) a subset of natural language content of the message or a rewrite of the natural language content.
While Bovis-Breaux-Frederick substantially disclosed the claimed invention Bovis-Breaux-Frederick does not disclose (re. Claim 1,8,15) wherein the subset of natural language content of the message includes less than all portions of the message, and wherein the portions of the message include two or more of: a sender of the message, a title of the message, a body of the message, or a subject of the message.

Patel Paragraph 21 disclosed wherein the system can be used to translate between symbols and natural communication for a single language, between different languages, or combinations thereof (e.g., natural communication of a first language to/from symbols of a second language).
Patel disclosed (re. Claim 1,8,15) a subset of natural language content of the message (Patel-Paragraph 39, people from a certain geography may use a certain translation frequently, and so the server module may define a dictionary, such as a community dictionary, to include that translation. The subset-specific dictionaries may include group-specific dictionaries (e.g., students), community-specific dictionaries (e.g., Chicago, Ill.), and field-specific dictionaries (e.g., lawyers).  )   or a rewrite of the natural language content.( Patel-Paragraph 21,system can be used to translate between symbols and natural communication for a single language, between different languages, or combinations thereof (e.g., natural communication of a first language to/from symbols of a second language).

Bovis,Breaux and Patel are analogous art because they present concepts and practices regarding message handling and formatting.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Frederick into Bovis-Breaux.  The motivation for the said combination would have been to enable using standard text-speak terms or symbols by default, but more importantly, also allows users to easily create new symbols via their normal use and typing of mobile messages. It also allows the user to create social and professional communities in order to share new symbols between such groups. (Patel-Paragraph 11)
While Bovis-Breaux-Frederick substantially disclosed the claimed invention Bovis-Breaux-Frederick does not disclose (re. Claim 1,8,15) wherein the subset of natural language content of the message includes less than all portions of the message, and wherein the portions of the message include two or more of: a sender of the message, a title of the message, a body of the message, or a subject of the message.
Thomas Column 7 Lines 20-30 disclosed wherein the driving throttle can operate automatically to prevent or defer communications while the sender or recipient are considered in a motor vehicle or, more particularly, driving a motor vehicle. Various techniques and/or devices can be used to determine when the driving throttle should be imposed, such as an accelerometer, location detector, etc.
Thomas disclosed (re. Claim 1,8,15)  wherein the subset of natural language content of the message includes less than all portions of the message, and wherein the portions of the message include two or more of: a sender of the message, a title of the message, a body of the message, or a subject of the message.( Thomas-Fig 9,Column 17 Lines 1-10, summary feature is configured to remove unnecessary messages, identify context based on two or more of the messages, and construct a summary of the messages… the messages are summarized as “Bob, lunch? Please reply.” )

Bovis,Breaux,Frederick and Thomas are analogous art because they present concepts and practices regarding suppression of notifications.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Thomas into Bovis-Breaux-Frederick.  The motivation for the said combination would have been to enable accumulating missed messages and make them more concise which could make them easier to understand without spending too much time scrolling up to obtain enough context to understand what the message is about ( Thomas- Column 16 Lines 55-65)


Bovis-Breaux disclosed (re. Claim 1) determining, during or before receiving the indication that the second user has initialized sending of the message to the first user via a first modality of the computing device, (Bovis-Paragraph 17, if a text message was received, the mobile device may transmit a response via text message. Alternatively, the message may be sent by a different medium. For example, if a phone call was received, the mobile device may transmit the away message via text message or email  )  the first user is driving the vehicle; 
when the first user is not driving the vehicle: (Bovis-Paragraph 19, where the mobile device was placed in inactive mode by the driving directions functionality, the mobile device may leave inactive mode by arriving at a destination ) causing, based on determining that the first user is not driving the vehicle, a notification to be rendered via the first modality of the computing device, wherein the notification indicates that the computing device has received the message from the second user; (Bovis-Paragraph 20, Upon completion of the inactive mode, the mobile device notifies user of missed communications )  and 
when the first user is driving the vehicle: (Bovis-Paragraph 11, inactive mode may be activated by the mobile device detecting a particular location using GPS, such as a gym or school ) determining, by accessing one or more settings of the computing device, whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications, and causing the computing device to render, or bypass rendering, the notification via the modality of the computing device according to whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications. (Bovis-Paragraph 11, suppressing notification of the user of the one or more incoming communications; transmitting an away message to one or more senders of the one or more communications; and notifying the user of missed communications upon completion of the inactive mode )
 Bovis-Breaux-Frederick-Patel-Thomas disclosed (re. Claim 1,8,15) causing a subset of content of the message (Patel-Paragraph 39, people from a certain geography may use a certain translation frequently, and so the server module may define a dictionary, such as a community dictionary, to include that translation. The subset-specific dictionaries may include group-specific dictionaries (e.g., students), community-specific dictionaries (e.g., Chicago, Ill.), and field-specific dictionaries (e.g., lawyers).  ) or a rewrite of content of the message to be rendered .( Patel-Paragraph 21,system can be used to translate between symbols and natural communication for a single language, between different languages, or combinations thereof (e.g., natural communication of a first language to/from symbols of a second language).
 via a second modality of the computing device wherein the second modality of the computing device differs from the first modality of the computing device. (Bovis-Paragraph 16, normal user notification actions, such as ringing, vibration, and screen activation, Breaux-Paragraph 169, ability to read incoming SMS messages aloud or audibly to the user of the iOS device—which is especially useful when the user is driving or operating a vehicle. Using the ANCS ability to access the content of the incoming text, along with existing iOS APIs for performing text-to-speech functions, the present system is able to audibilize the content of an incoming text message to the iOS device user.)

In regard to Claim 8
Claim 8 (re. method) recites substantially similar limitations as Claim 1.  Claim 8 is rejected on the same basis as Claim 1.
In regard to Claim 14
Claim 14 (re. method) recites substantially similar limitations as Claim 1.  Claim 14 is rejected on the same basis as Claim 1.

In regard to Claim 3,12,18
Bovis-Breaux-Frederick-Patel-Thomas disclosed (re. Claim 3,12,18) wherein, while the computing device is operating to suppress rendering of the certain notifications, (Bovis-Paragraph 11, suppressing notification of the user of the one or more incoming communications; transmitting an away message to one or more senders of the one or more communications; and notifying the user of missed communications upon completion of the inactive mode ) the computing device causes an audio modality and a visual modality to not render any output responsive to the indication.(Bovis-Paragraph 16, mobile device may suppress normal user notification actions, such as ringing, vibration, and screen activation ) 
 
In regard to Claim 7,20
 Bovis-Breaux-Frederick-Patel-Thomas disclosed (re. Claim 7,20) identifying, during or before receiving the indication that the second user has initialized sending of the message to the first user, an application corresponding to the message, wherein causing the computing device to render, or bypass rendering, the notification via the modality of the computing device is at least partially based on the identified application. (Frederick-Paragraph 33, given subscriber prefers to receive notification of being, for example, sent a message by another subscriber using e-mail or push notification, but not SMS. ) 
  	In regard to Claim 9,15
Bovis-Breaux-Frederick-Patel-Thomas disclosed (re. Claim 9,15) when the computing device is determined to not have departed from the location: determining whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications, (Bovis-Paragraph 87, an inactive mode may be triggered on a per-communication or per-sender basis by one or more triggers 705  )   and causing the computing device to render, or bypass rendering, the notification  (Bovis-Paragraph 87, an inactive mode may be triggered on a per-communication or per-sender basis by one or more triggers 705  )   via the modality of the computing device according to whether the first user has indicated a willingness to communicate with the second user while the computing device is operating to suppress rendering of certain notifications. (Bovis-Paragraph 87, an inactive mode may be triggered on a per-communication or per-sender basis by one or more triggers 705  )    	 

 
Claims 2,11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovis (USPGPUB 2017/0272568) further in view of Breaux (USPGPUB 2019/0182749) further in view of Frederick (USPGPUB 2014/0173002) further in view of Patel (USPGPUB 2015/0095127) further in view of Thomas (US Patent 10652191) further in view of Bilgen (USPGPUB 2014/0082094).

In regard to Claim 2,11,17

While Bovis-Breaux-Frederick-Patel substantially disclosed the claimed invention Bovis-Breaux-Frederick-Patel does not disclose (re. Claim 2,11,17) wherein determining whether the first user is driving the vehicle is further based on the calendar data that is accessible via the computing device.
 Bilgen Paragraph 22 disclosed wherein data sources 120 may include a calendar 126 (e.g., associated with the recipient of message 108) that may be used, e.g., in combination with one or more characteristics of message 108, to determine a timing or manner in which notification of message 108 is provided to the recipient for consumption.
Bilgen disclosed (re. Claim 2,11,17) wherein determining whether the first user is driving the vehicle is further based on the calendar data that is accessible via the computing device.(Bilgen-Paragraph 22, data sources 120 may include a calendar 126 (e.g., associated with the recipient of message 108) that may be used, e.g., in combination with one or more characteristics of message 108, to determine a timing or manner in which notification of message 108 is provided to the recipient for consumption.)
Bovis,Breaux and Bilgen are analogous art because they present concepts and practices regarding suppression of notifications.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Bilgen into Bovis-Breaux.  The motivation for the said combination would have been to enable  delivery system 106 to provide notification of message 108 immediately, or as soon as is practicable (assuming the recipient is, e.g., driving or on the phone) (Bilgen-Paragraph 27)

Claims 4,13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bovis (USPGPUB 2017/0272568) further in view of Breaux (USPGPUB 2019/0182749) further in view of Frederick (USPGPUB 2014/0173002) further in view of Patel (USPGPUB 2015/0095127) further in view of Thomas (US Patent 10652191) further in view of Vardhan (USPGPUB 2017/0302609). 	In regard to Claim 4,13,19
Bovis disclosed (re. Claim 4,13,19) determining when the computing device is determined to not have departed from the location.
While Bovis-Breaux-Frederick-Patel substantially disclosed the claimed invention Bovis-Breaux-Frederick-Patel does not disclose (re. Claim 4,13,19)   determining content of the message to be sent to the first user, wherein causing the computing device to render, or bypass rendering, the notification via the modality of the computing device is at least partially based on content of the message. 	Vardhan Paragraph 50 disclosed a user preference engine (e.g., user preference engine 114a) can analyze the interaction and modify how the same or similar notifications are communicated to the user in the future. As a result, over time, the system can personalize the classification (and in turn delivery) of a notification based on how the user consumes different notifications (e.g., click, remove or ignore) on different devices or form factors.

Vardhan disclosed (re. Claim 4,13,19)  determining content of the message to be sent to the first user, wherein causing the computing device to render, or bypass rendering, the notification  (Vardhan-Paragraph 20, User preference database 118b may include an entry where notifications related to sales are to be ignored or stored in notification database 130b while notifications about traffic alerts are to trigger an audio alert from electronic device 102b. ) via the modality of the computing device is at least partially based on content of the message. (Vardhan-Paragraph 21, The delivery of the notification can be based on the user's preference for the delivery of similar previous notifications….and keywords included in the notification, Paragraph 24-Paragraph 25, a notification such as an SMS from CITIBANK with FINANCE information can be determined to have a probability score of 0.9, indicating that the user is very likely to click the notification) 
Bovis,Breaux and Vardhan are analogous art because they present concepts and practices regarding suppression of notifications.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Vardhan into Bovis-Breaux.  The motivation for the said combination would have been to enable a user to modify how the same or similar notifications are communicated to the user in the future. (Vardhan-Paragraph 50)

 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444